Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-20 are presented for examination.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent claims 1,8  and 10 of the instant application are rejected under the judicially created doctrine of double patenting over claims 1, 12 and 20 (respectively) of Liao (U.S. Patent No. 11144411 ) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

INSTANT APPLICATION 
Liao (11144411 )
1.  A system for creating a unique alias associated with an individual identified in a health care database, comprising:
1.  . A method for a blockchain network, the blockchain network including a plurality of nodes, the method comprising: at a first node of the plurality of nodes: receiving a first data fragment of transaction data that is sent by a target node of the plurality of nodes in a unicast mode, data fragments of the transaction data sent by the target node to different nodes of the plurality of nodes in the unicast mode being different; broadcasting the first data fragment to nodes of the plurality of nodes; receiving a second data fragment of the transaction data that is broadcast by a second node of the plurality of nodes; determining whether a number of data fragments of the transaction data received at the first node reaches an erasure code recovery threshold; in response to determining that the number of the data fragments of the transaction data received at the first node reaches the erasure code recovery threshold, performing data recovery by the first node on the data fragments received at the first node based on an erasure code reconstruction algorithm to generate the transaction data; and adding, the transaction data generated through the data recovery into a copy of the blockchain stored by the first node.




As shown above, claims 1, 12 and 20 of Liao (U.S. Patent No. 11144411 ) contains at least the elements of claims 1, 8 and 10 of the instant application and as such anticipates claims 1 and 10 of the instant application.

“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Objections
Terms should be clearly defined in the claims. Applicant used terms such as “VAL message” “Echo message” without clearly defining them. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Creighton et al. US 20170228822 in view of Paolini-Subramanya US 20180276745.

As to claim 1, Creighton discloses a method, comprising: at a first node of a blockchain network: 
performing compression processing on transaction data based on a compression algorithm to obtain compressed transaction data ([0118]-[0119]); 
fragmenting the compressed transaction data into a plurality of data fragments (The block maker 1908 stores each input in a linked-list that represents the data of the current block being written [0119]); and 
Creighton does not explicitly teach 
sending data segments of the plurality of data fragments to nodes of the blockchain network separately in a unicast mode.
Paolini-Subramanya teaches sending data segments of the plurality of data fragments to nodes of the blockchain network separately in a unicast mode (i.e. unicast. [0048]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Creighton by the teaching of Paolini-Subramanya to include sending data segments of the plurality of data fragments to nodes of the blockchain network separately in a unicast mode with the motivation to provide better and efficient document management as taught by Paolini-Subramanya (abstract and [0002]).

As to claim 2, Creighton as modified teaches a method of claim 1, comprising: 
receiving a data segment of the data segments that have been sent in the unicast mode and is broadcast among the nodes of the blockchain network by another node of the blockchain network (i.e. unicast. Paolini-Subramanya [0048]); 
determining whether a number of data fragments of the compressed transaction data received at the first node reaches an erasure code recovery threshold (Creighton [0072]); 
in response to determining that the number of the data fragments of the compressed transaction data received at the first node reaches the erasure code recovery threshold(Creighton [0072]), 
performing data recovery by the first node on the data fragments received at the first node based on an erasure code reconstruction algorithm to generate recovered transaction data(Creighton [0072]).

Claim 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Creighton et al. US 20170228822 in view of Paolini-Subramanya US 20180276745 further in view of Peffers et al. 20190026146.

As to claim 3, the teachings of Creighton as modified has been discussed, 
Creighton as modified does not explicitly teach
performing decompression processing on the recovered transaction data based on a decompression algorithm corresponding to the compression algorithm to obtain an original content of the transaction data; and adding the original content of the transaction data into a copy of a blockchain stored by the first node.

Peffers teaches performing decompression processing on the recovered transaction data based on a decompression algorithm corresponding to the compression algorithm to obtain an original content of the transaction data; and adding the original content of the transaction data into a copy of a blockchain stored by the first node. ( [0085]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Creighton by the teaching of Peffers to include sending data segments of the plurality of data fragments to nodes of the blockchain 
network separately in a unicast mode with the motivation to reduce problems caused by failed transactions as taught by Peffers ([0003]).

Claim 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Creighton et al. US 20170228822 in view of Paolini-Subramanya US 20180276745 further in view of Peffers et al. 20190026146 further in view of Wood U.S. 20190058581
As to claim 4, the teachings of Creighton as modified has been discussed, 
Creighton as modified teaches the sending the data segments of the plurality of data fragments includes sending each data segment of the data fragments through a VAL message, the VAL message including the data fragment.( [0119]-[0120]).
Creighton as modified does not teach blockchain network is a HoneyBadgerBFT algorithm.
Wood teaches blockchain network is a HoneyBadgerBFT algorithm. ([0118]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Creighton by the teaching of Wood to include blockchain network is a HoneyBadgerBFT algorithm with the motivation to provide better blockchain operation as taught by Wood ([0003]).

Claim 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Creighton et al. US 20170228822 in view of Paolini-Subramanya US 20180276745 further in view of Peffers et al. 20190026146 further in view of Wood U.S. 20190058581 further in view of Inamdar et al. U.S. 20190243980.

As to claim 5, Creighton as modified teaches a method according to claim 2, wherein 
a consensus algorithm of the blockchain network is a HoneyBadgerBFT algorithm  (Wood [0118]); and 
Creighton as modified does not explicitly teach 
wherein the receiving the data segment of the data segment includes receiving an ECHO message and obtaining the data segment from the ECHO message.
Inamdar teaches wherein the receiving the data segment of the data segment includes receiving an ECHO message and obtaining the data segment from the ECHO message([0028]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Creighton by the teaching of Inamdar to include wherein the receiving the data segment of the data segment includes receiving an ECHO message and obtaining the data segment from the ECHO message with the motivation to provide better security and improved speed as taught by Inamdar ([0004]).

Claim 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Creighton et al. US 20170228822 in view of Paolini-Subramanya US 20180276745 further in view of Peffers et al. 20190026146 further in view of Wood U.S. 20190058581 further in view of Inamdar et al. U.S. 20190243980 further in view of Narendranathan et al. U.S. 11321718. 

As to claim 6, Creighton as modified teaches a method according to claim 1, wherein 
the sending the data segments of the plurality of data fragments includes sending each data segment of the data fragments through a pre-prepare message, the pre-prepare message including the data fragment of the compressed transaction data (Creighton. ([0118]-[0119]) .

Creighton does not teach a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm.
Narendranathan teaches a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm (col. 8, lines 30-54).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Creighton by the teaching of Narendranathan to include wherein the receiving the data segment of the data segment includes a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm with the motivation to provide better security as taught by INarendranathan (col. 2, lines 1-9).

As to claim 7, Creighton as modified teaches a method according to claim 2, wherein 
a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm (Narendranathan col. 8, lines 30-54); and 
wherein the receiving the data segment of the plurality of data segment includes receiving a prepare message and obtaining the data fragment from the prepare message (Creighton. ([0118]-[0119]) .

As to claims 8-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153